                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:19-cv-00342-MR

BRIAN KEITH ROGERS,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                               ORDER
                                 )
THOMAS GROSSE, et al.,           )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on Plaintiff’s recent filing [Doc. 16],

which the Court construes as a motion to amend his Amended Complaint

and a motion to stay the proceedings pending Plaintiff’s appeal from the

Court’s Order denying Plaintiff’s motion to recuse.1

       Pro se Plaintiff Brian Keith Rogers (“Plaintiff”) is a prisoner currently

incarcerated at Butner Federal Correctional Institution in Butner, North

Carolina. Plaintiff filed this action on July 18, 2019, pursuant to 42 U.S.C. §

1983, naming as Defendants the Charlotte Mecklenburg Police Department;

the Charlotte Mecklenburg Magistrate Office; Scottie P. Carson, identified as

a police sergeant; J.G. Brito, identified as a police officer; FNU Kellough,


1In this filing, Plaintiff also requests appeal to the Fourth Circuit Court of Appeals from the
Court’s Order denying Plaintiff’s motion for recusal. Plaintiff’s notice of appeal has been
transmitted to the Fourth Circuit. [Docs. 17, 18].


          Case 3:19-cv-00342-MR Document 20 Filed 05/26/20 Page 1 of 6
identified as a police officer; and FNU Simmons, identified as a Mecklenburg

County Magistrate. [Doc. 1 at 1, 3]. Plaintiff purported to bring claims against

these Defendants for violation of Plaintiff’s rights under the Fourth, Fifth,

Eighth and Fourteenth Amendments to the U.S. Constitution for racial

profiling, false accusations, issuance of an unreasonable bond, and denial

of an unbiased hearing in relation to Plaintiff’s arrest for trafficking and

possession of opium or heroin. [Doc. 1 at 3-4; Doc. 3].

      The Court conducted its initial review of Plaintiff’s complaint under 28

U.S.C. §§ 1915(e) and 1915A and dismissed Defendants Charlotte

Mecklenburg Police Department, Charlotte Mecklenburg Magistrate Office,

FNU Simmons, Scottie P. Carson, and J.G. Brito for the reasons stated in

that Order. [Doc. 8]. The Court allowed Plaintiff thirty (30) days to file an

amended complaint to demonstrate that his claims against the remaining

Defendant, FNU Kellough, are not barred by Heck v. Humphries, 512 U.S.

477 (1994) and/or Younger v. Harris, 401 U.S. 37 (1971).

      Plaintiff filed an amended complaint demonstrating that his claims may

not be barred by Heck and Younger. [See Docs. 11, 11-1]. Plaintiff also

acknowledged that Defendant FNU Kellough was not involved in the

incidents alleged in the complaint but alleged additional facts against

previously dismissed Defendants Brito and Carson. Plaintiff also named two


                                       2

        Case 3:19-cv-00342-MR Document 20 Filed 05/26/20 Page 2 of 6
additional Defendants in his amended complaint, Defendants Thomas

Grosse and FNU Cello, both identified as undercover officers with the CMPD.

Plaintiff, however, sued all Defendants in their official capacities only. [Doc.

11-1 at 1]. For relief, in his amended complaint, Plaintiff sought monetary

and injunctive relief. [Doc. 11]. On initial review, the Court allowed the

official capacity claims under § 1983 to proceed against Defendants Grosse,

Cello, Carson, and Brito because Plaintiff seeks prospective relief. See Ex

Parte Young, 28 S. Ct. 441 (1908). The Court also denied Plaintiff’s motion

to recuse the Honorable Frank D. Whitney, Chief United States District

Judge, at this time. [Doc. 14]. Plaintiff appealed the Court’s Order denying

the motion to recuse to the Fourth Circuit Court of Appeals. [Doc. 17].

      Plaintiff now moves to amend his Amended Complaint to sue

Defendants “in their individual as well as official capacities.” [Doc. 16 at 2].

Plaintiff also moves to stay these proceedings pending his appeal from the

denial of his motion to recuse Chief Judge Whitney from his case.2

      Generally, “the filing of a timely and sufficient notice of appeal

immediately transfers jurisdiction of all matters relating to the appeal from




2For reasons wholly unrelated to Plaintiff’s motion to recuse, Plaintiff’s case has been
reassigned to the undersigned. Plaintiff’s appeal, therefore, appears to be moot and the
Court enters contemporaneously herewith a Suggestion of Mootness to be transmitted to
the Fourth Circuit Court of Appeals.
                                           3

         Case 3:19-cv-00342-MR Document 20 Filed 05/26/20 Page 3 of 6
the district court to the court of appeals.” Hunter v. Town of Mocksville, 271

F.Supp.3d 787 (M.D.N.C. Sept. 21, 2017) (quoting Grand Jury Proceedings

Under Seal v. United States, 947 F.2d 1188, 1190 (4th Cir. 1991)).

“Nonetheless, a district court retains jurisdiction to act in three discreet

circumstances: (1) when a matter is not related to the issue involved in the

appeal; (2) when the order appealed is not appealable or is clearly frivolous;

and (3) when a district court’s action would aid in the appeal.” In re Bryant,

175 B.R. 9, 11-12 (W.D. Va. Nov. 2, 1994).             Here, the Court retains

jurisdiction over Plaintiff’s pending motions because they are unrelated to the

issue involved in the appeal and because the order is not a final order nor an

appealable interlocutory order. See id.; United States v. Phillips, 420 Fed.

App’x 269, 269 (4th Cir. 2011) (holding court of appeals lacked jurisdiction

over appeal from denial of motion to recuse).            The Court, therefore,

addresses Plaintiff’s motions in turn.

        Plaintiff requests that this matter “be placed in stay until the 4th Cir.

Review and ruleing [sic] is complete.” [Doc. 16 at 1]. Plaintiff has not stated

adequate grounds for a stay and the Court sees none, especially where the

appeal appears moot. The Court, therefore, will deny Plaintiff’s motion to

stay.




                                         4

          Case 3:19-cv-00342-MR Document 20 Filed 05/26/20 Page 4 of 6
      Plaintiff also seeks to amend his Complaint. Leave to amend should

be “freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15. However,

“a district court has discretion to deny a motion to amend a complaint, so

long as it does not outright refuse ‘to grant the leave without any justifying

reason.’” Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th

Cir. 2010) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). A district court

may deny a motion to amend when the amendment would be prejudicial to

the opposing party, the moving party has acted in bad faith, or the

amendment would be futile. Id.

      Here, Plaintiff has not attached a proposed amended complaint to his

motion. To amend his Complaint, Plaintiff must make a motion and submit

a proposed amended Complaint that contains all claims he intends to bring

in this action against all Defendants he intends to sue and states all relief he

is seeking.   Furthermore, if Plaintiff amends his Complaint, the original

Complaint would be superseded, meaning that if an amended Complaint

omits claims raised in the original Complaint, the plaintiff has waived the

omitted claims. Young v. City of Mt. Ranier, 238 F.3d 567 (4th Cir. 2001). If

the Court were to allow Plaintiff to proceed on this purported amended

complaint, Plaintiff’s Amended Complaint would be superseded and his

claims therein lost. A plaintiff, therefore, may not (and should not) amend


                                       5

        Case 3:19-cv-00342-MR Document 20 Filed 05/26/20 Page 5 of 6
his complaint in piecemeal fashion.

      As such, the Court will deny Plaintiff’s motion to amend without

prejudice and, again, allow Plaintiff thirty (30) days to amend his Complaint

to assert all the claims Plaintiff intends to bring against all the Defendants he

intends to sue.

                                    ORDER

      IT IS, THEREFORE, ORDERED that that Plaintiff’s motion to stay

[Doc. 16] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s motion to amend [Doc. 16]

is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff may, within thirty (30) days of

this Order, file a second amended complaint in accordance with the terms of

this Order. If Plaintiff fails to timely file an amended complaint, Plaintiff’s

action will proceed on Plaintiff’s first Amended Complaint at Docket No. 11.
                                    Signed: May 22, 2020




                                        6

        Case 3:19-cv-00342-MR Document 20 Filed 05/26/20 Page 6 of 6
